DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claims 1-2,4-6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi(USPGPUB 2008/0303660) in view of McDevitt-Pimbley et al(USPat 9,142,127), Diba(USPGPUB 2014/0118553) and Otero et al(USPGPUB 2011/0227756).
  -- In considering claim 1, the claimed subject matter that is met by Lombardi includes:
	1) at least one receiver assembly for receiving the transmission is met by the alert devices(700), which receive signals transmitted by the emergency vehicle(105)(see: sec[0025]);
	2) wherein upon the transmission from the emergency vehicle being detected by the receiver assembly or being detected at above a predetermined threshold, the receiver assembly operates a visual alert to thereby alert road users to the presence of the emergency vehicle is met by the emergency event criteria, which requires the presence of invisible inaudible signal waves of frequency within a defined range, such that is corresponds to a microwave emitted by an ambulance, in order to be defined as an emergency transmission(see: sec[0049-0051]).
	- Lombardi does not teach:

	2) the receiver fitted to a corresponding at least one traffic light located along one or more vehicle routes for travel by the at least one emergency vehicle;
	3) the at least one traffic light including a plurality of lights;
	4) the at least one visual alert mounted adjacent the plurality of lights of the corresponding at least one traffic light.
	5) the transmitter of the transmitter assembly being arranged to respond to an operator alarm switch that also operates an emergency vehicle alarm assembly of the vehicle whereby upon an operator of the vehicle operating the alarm switch the emergency vehicle alarm assembly and the transmitter are simultaneously operated.
	With regards to the transmitter, although not specifically shown by Lombardi, Lombardi does show an emergency vehicle(105), which emits a signal to be received by vehicle(115), thereby indicating an alert(see: Lombardi, sec[oo25]. Since Lombardi clearly shows some form of signal broadcast that is received by vehicles and other receivers, it would have been obvious that some form of transmitter would have been included in the emergency vehicle, so as to emit the signal to be received. Use of transmitters for emitting emergency signals is well known.
	In related art, McDevitt-Pimbley et al(McDevitt) teaches a system for traffic guidance, wherein transceiver(6o8) is utilized to transmit signals in the system(see: column 10, lines 41-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the transceiver(6o8) of McDevitt, into the emergency vehicles(105) of Lombardi, since this would have provided an efficient means for transmitting emergency signals to be received by the alert devices(700), which is desired by Lombardi.
	With regards to the receiver fitted to a corresponding traffic light along a route, although not taught by Lombardi, Lombardi does teach that the alert device(700) may 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alert devices(700) of Lombardi, onto stoplights, such as taught by McDevitt by placing the modules(io8) onto stoplight(102), as shown in figure 1. This would have enhanced the system of Lombardi, since Lombardi already desired to place the devices(700) onto poles or the like, and therefore would have provided greater presence for alert notifications to be seen by pedestrians and others that did not carry personal alert devices.
	Furthermore, McDevitt also teaches the traffic light(102) including a plurality of lights, as seen in figure 1. Since use of traffic lights with a plurality of lights(such as red, yellow, and green lights) being included on the traffic light, as taught by McDevitt, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to incorporate the traffic light with plurality of lights of McDevitt, into the system of Lombardi, since traffic lights would have been required to have been incorporated into Lombardi, along with the modules(1o8), and as well, since the use of traffic lights for the purpose of controlling traffic is notoriously well 
	Lombardi in view of McDevitt do not teach the at least one visual alert, mounted adjacent to the plurality of lights. However, McDevitt does teach the module being attached adjacent to the plurality of lights, as seen in figure 1. Use of visual alerts placed adjacent to traffic signal lights is well known.
	In related art, Diba teaches an electronic traffic alert system, wherein a traffic display is installed near or adjacent existing street signage, and illuminates the signage and displays messages relating to traffic conditions including emergency conditions or the approach of an emergency vehicle(see: Diba, abstract). Figure 6b of Diba shows the display(1o) mounted adjacent a traffic signal light. As well, in figure 12A, Diba shows the display indicating the approach of an emergency vehicle, and wherein, when an ambulance(38) approaches intersection(4o), the display uniti(1o) illuminates to alert vehicles of the ambulance and its direction of travel(see: Diba, sec[o128]).
	Since the use of displays that are mounted adjacent traffic signals, and provide emergency information pertaining to an approaching ambulance is well known, as taught by Diba, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the display(1o) of Diba, mounted adjacent to the traffic controller(i02) of McDevitt, since this would have enhanced the emergency alerting functions of the system by providing a highly perceptible message to onlookers, when an ambulance or other emergency vehicle may be approaching.
	With regards to the transmitter and the vehicle alarm assembly being simultaneously operated, although not specifically taught by Lombardi, use of these systems is well known.  In related art, Otero et al(Otero) teaches a traffic calming and cautioning early warning emergency notification system, wherein vehicular mounted transmitter/transceivers, are adapted to work in conjunction with emergency flashing light and siren system of the vehicle, by actuating a switch to immediately trigger transmission of messages(see: Otero, sec[0052]).  
	Since the use of notification systems which activate lights and transmitters simultaneously is well known, as taught by Otero, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the simultaneously activated transmitter and lights of Otero, into the system of Lombardi, since this would have enhanced the system by causing both notifications to be emitted by use of a single switch, thereby alleviating the need of separate steps in order to activate the separate systems.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:

  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the transmission is a radio frequency transmission is met by the sensor(705) of the alert device receiving radio waves(see: see: Lombardi, sec[oo39]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the transmission is in an ultra-high-frequency (UHF) or microwave band is met by the network interface of the alert device(700) being designed for microwave access(see: Lombardi, sec[oo38]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the transmitter of the transmitter assembly is arranged to respond to an operator alarm switch that also operates an emergency vehicle alarm assembly of the vehicle whereby upon an operator of the vehicle operating the alarm switch the emergency vehicle alarm assembly and the transmitter are simultaneously operated would have been inherent in the ambulance of the Lombardi, since some form of switch would have been necessary in order to operate the emergency in emergency mode, in order for the signal to be broadcast.
  -- Claims 13 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the receiver assembly and the visual alert are mounted to a set of traffic lights is met, as discussed claim 1 above, with reference to the incorporation of the modules(1o8) of McDevitt, into Lombardi.
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the receiver assembly being mounted by a road side separately to a set of traffic lights is met by the traffic processing modules(110, 112) of McDevitt, which perform the 
  -- Claim 15 recites a method that substantially corresponds to the same subject matter as that of claim 1, and therefore, is met by Lombardi in view of McDervitt and Diba, for the reasons as discussed in the rejection of claim 1 above.
	As well, as discussed in claim 1 above, wherein the receiver assemblies would have been placed along the roadways, as desired by Lombardi, since Lombard teaches that the alert device maybe a road sign and the like(see: sec[oo47]).
Claims 3, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of McDervitt-Pimbley et al(McDervitt), Diba, and Otero et al(Otero), as applied to claim 2 above, and further in view of Examiner’s Statement of Official Notice.
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the receiver assembly is coupled to a directional antenna for receiving the transmission.
	Although Lombardi in view of McDevitt and Diba does not specifically the use of a directional antenna, Lombardi does teach that a user is presented with an alert that comprises directionality(see: Lombardi, sec[0028]). This inherently implies that some 
  -- Claims 7-8 recite subject matter that is met as discussed in claim 1 above, except for:
	1) the receiver assembly includes a signal strength detector which is arranged to generate an emergency vehicle proximity signal upon detecting a signal strength that is greater than a threshold value, and
	2) the receiver assembly includes a signal strength detector which is arranged to generate an emergency vehicle proximity signal upon detecting a signal strength that is greater than a threshold value.
	Although the use of a signal strength detector is not specifically taught by Lombardi in view of McDervitt, Lombardi does teach that the device that would have been installed in vehicles would have detected the presence of emergency vehicles(105) within a proximity of the device(see: Lombardi, sec[0025]). The examiner takes Official Notice that, in the proximity detection art, use of signal strength detectors, for the purpose of determining proximity is well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a signal strength detector into the device of Lombardi, since 
  -- Claims 9-12 recite subject matter that is met as discussed in claim 7 above, except for:
	1) the receiver assembly includes an alarm driver that is responsive to the signal strength detector.
	Although not specifically taught by Lombardi, it would have been inherent that some form of alarm driver would have been included in the processing unit(7io) or display of the alert device(700), since some form of alarm driver would have been necessary, in order for alarms to be presented on the display(925) of the device(700) of Lombardi. Furthermore, upon incorporation of the signal strength detector, as discussed in claims 7 and 8 above, it would have also been obvious that the alarm driver would have been responsive to the signal strength detector, since the device would not have recognized alert conditions, unless the alert device would have been in the desired proximity of the emergency vehicles, in order to provide an alert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687